        Case 4:20-cv-00812-JM-PSH Document 9 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION
RAYMEY VOSS                                                                        PLAINTIFF
#213751

v.                             No: 4:20-cv-00812-JM-PSH

HODGE, et al.                                                                  DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

consideration, the Court concludes that the Proposed Findings and Partial Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Voss’s failure-to-protect claim against Deputy Steffen will proceed;

       2.      Voss’s failure-to-protect claim against Deputy Devore is dismissed without

prejudice for failure to state a claim upon which relief may be granted;

       3.      Voss’s claim based on Deputy Steffen not following jail policy is dismissed without

prejudice for failure to state a claim upon which relief may be granted; and

       4.      Voss’s claims against Hodge are dismissed without prejudice for failure to state a

claim upon which relief may be granted.

       DATED this 15th day of September, 2020.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
